Smith, C. J.,
Delivered the opinion of the court.
The Southern Schoolbook Depository seems to be a partnership composed of Burgess Smith and Victor R. Smith, doing business at J ackson, Miss., as a state schoolbook depository, under chapter 219, Laws of 1910. It designated the Tutwiler Drug Company as its agent for the distribution of schoolbooks at Tutwiler, Miss., and this suit is to recover the value of schoolbooks delivered to that company for distribution under its contract with appellant, fcr the faithful performance of which it had executed to appellant a bond, on which appellees are sureties. The account sued on consists of seven items, of which the first is as follows:
“Sept. 14. Mdse........$27.07.”
—and the others are of like character, varying only as to the date and the value of the merchandise sold.
On objection being made at the trial by appellees that this was not a sufficient statement of the account sued on, appellant offered to amend by attaching thereto copies of the invoices of books delivered, thereby setting forth in detail each item of the account sued on. This the court declined to permit it to do, and on motion of appellees excluded appellant’s evidence, and instructed the jury to return a verdict for appellees. This the jury did, and there was a judgment accordingly. The amendment should have been permitted.
Reversed and remanded.